UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6961


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL GILBERT, a/k/a Roy Smith, a/k/a Tracy,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:97-cr-00352-REP-2)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Gilbert,     Appellant Pro Se.    Stephen       Wiley Miller,
Assistant United      States Attorney, Richmond,        Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael   Gilbert        appeals   from    the      district    court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).              We have reviewed the record and

find   no   reversible    error.         Accordingly,       we    affirm    for   the

reasons stated by the district court.             United States v. Gilbert,

No.    3:97-cr-00352-REP-2      (E.D.     Va.   May    6,     2009).        We    deny

Gilbert’s motion for copies of documents, and we dispense with

oral    argument   because      the    facts    and    legal     contentions       are

adequately    presented    in    the     materials     before      the   court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2